Case: 13-20011      Document: 00512433794         Page: 1    Date Filed: 11/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-20011                         November 7, 2013
                                                                              Lyle W. Cayce
                                                                                   Clerk



KIPP FLORES ARCHITECTS, L.L.C.,

                                                 Plaintiff−Appellee,

versus

HALLMARK DESIGN HOMES, L.P.,

                                                 Defendant−Appellant,

RONALD D. TOW, Chapter 7 Bankruptcy Trustee,

                                                 Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:09-CV-850




Before SMITH, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20011    Document: 00512433794    Page: 2   Date Filed: 11/07/2013



                                No. 13-20011
      Kipp Flores Architects, L.L.C. (“KFA”), sued Hallmark Design Homes,
L.P. (“Hallmark”), for copyright infringement in building houses based on
KFA’s architectural plans without purchasing the plans for each house as
required. A jury found Hallmark liable and awarded substantial damages.
Hallmark appeals, contending that the evidence was insufficient to support a
jury finding of “substantial similarity” and that the damages are inappropriate
as a matter of law because KFA did not meet its burden of proof.
      We have reviewed the briefs, the applicable law, and the pertinent por-
tions of the record and have heard the arguments of counsel. The case was
well tried by the magistrate judge sitting by consent. There is no error, and
the judgment is AFFIRMED.




                                      2